Per curiam:
*523Sanford J. Willis appeals the denial of his motion for post-conviction relief which claimed that, in light of the holding of State v. Bazell , 497 S.W.3d 263 (Mo. banc 2016), his sentence for stealing exceeded the authorized range of punishment for a class A misdemeanor, and there was no factual basis for the plea court to have accepted his guilty plea to the class B felony of stealing because the facts to which he testified only established a class A misdemeanor. We affirm. Rule 84.16(b).